Exhibit 10.3

INVESTOR AGREEMENT

By and Between

TAKEDA PHARMACEUTICAL COMPANY LIMITED

AND

WAVE LIFE SCIENCES LTD.

Dated as of April 2, 2018

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Registration Rights

6

 

 

 

 

2.1     Demand Registration.

6

 

2.2     Piggyback Registration

8

 

2.3     Registration Expenses

9

 

2.4     Registration Procedures

10

 

2.5     Holders’ Obligations

12

 

2.6     Blackout Provisions

12

 

2.7     Indemnification

13

 

2.8     Limitations on Subsequent Registration Rights

15

 

2.9     Assignment of Registration Rights

15

 

 

 

3.

Restrictions on Beneficial Ownership

15

 

 

 

 

3.1     Standstill

15

 

 

 

4.

Restrictions on Dispositions

17

 

 

 

 

4.1     Lock-Up

17

 

4.2     Sale Limitations

17

 

4.3     Certain Tender Offers

17

 

4.4     Offering Lock-Up

18

5.

Voting Agreement

18

 

5.1     Voting of Securities

18

 

5.2     Certain Extraordinary Matters

19

 

5.3     Quorum

19

 

 

 

6.

Termination of Certain Rights and Obligations

20

 

 

 

 

6.1     Termination of Registration Rights

20

 

6.2     Termination of Standstill Agreement

20

 

6.3     Termination of Restrictions on Dispositions

20

 

6.4     Termination of Voting Agreement

21

 

6.5     Effect of Termination

21

 

 

 

7.

Miscellaneous

21

 

 

 

 

7.1     Governing Law; Jurisdiction

21

 

7.2     Waiver

21

 

7.3     Notices

21

 

7.4     Entire Agreement

22

 

7.5     Amendments

22

 

7.6     Headings; Nouns and Pronouns; Section References

22

 

7.7     Severability

22

 

7.8     Assignment

22

 

7.9     Successors and Assigns

22

i

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

 

7.10   Counterparts

22

 

7.11   Third Party Beneficiaries

22

 

7.12   No Strict Construction

23

 

7.13   Remedies

23

 

7.14   Specific Performance

23

 

7.15   No Conflicting Agreements

23

 

Exhibit A – Form of Irrevocable Proxy
Exhibit B – Notices

 

ii

--------------------------------------------------------------------------------

 

INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of April 2, 2018, by and
among Takeda Pharmaceutical Company Limited, a company incorporated under the
laws of Japan (the “Investor”), and Wave Life Sciences Ltd., a Singapore public
limited company (the “Company”).

WHEREAS, the Share Purchase Agreement, dated as of February 19, 2018, by and
between the Investor and the Company (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of 1,096,892 Ordinary Shares (the “Purchased Shares”); and

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the closing under the Purchase Agreement
that this Agreement be executed and delivered by the Investor and the Company.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

(a)“Acquisition Proposal” shall have the meaning set forth in Section 3.1(c).

(b)“Affiliate” shall mean, with respect to any Person, another Person which
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to “control” another Person if any of the following
conditions is met: (i) in the case of corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the stock or shares having the
right to vote for the election of directors or otherwise having the power to
control or direct the affairs of such Person; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest or the power to direct the management and policies
of such non-corporate entities.  For the purposes of this Agreement, in no event
shall the Investor or any of its Affiliates be deemed Affiliates of the Company
or any of its Affiliates, nor shall the Company or any of its Affiliates be
deemed Affiliates of the Investor or any of its Affiliates.

(c)“Affiliate Irrevocable Proxy” shall have the meaning set forth in Section
5.1(c).

(d)“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

 

--------------------------------------------------------------------------------

(e)“beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, Ordinary Shares of all Ordinary
Share Equivalents beneficially owned by such Person and (ii) determined without
regard for the number of days in which such Person has the right to acquire such
beneficial ownership.

(f)“Business Day” shall mean a calendar day other than a Saturday, Sunday, or a
bank or other public holiday in Massachusetts or New York in the United States
or in Tokyo in Japan.

(g)“Change of Control” shall mean, with respect to the Company, any of the
following events: (i) any Person becomes the beneficial owner (except that a
Person shall be deemed to have beneficial ownership of all Ordinary Shares that
any such Person has the right to acquire, whether such right which may be
exercised immediately or only after the passage of time), directly or
indirectly, of a majority of the total voting power represented by all Then
Outstanding Ordinary Shares; (ii) the Company consolidates with or merges into
another corporation or entity, or any corporation or entity consolidates with or
merges into the Company, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) a majority of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person becomes the beneficial owner, directly
or indirectly, of a majority of the total voting power of all Then Outstanding
Ordinary Shares or (iii) the Company conveys, transfers or leases all or
substantially all of its assets to any Person other than a wholly owned
Affiliate of the Company.

(h)“Collaboration Agreement” shall mean the Collaboration and License Agreement
between the Company and the Investor, dated as of February 19, 2018.

(i)“Company” shall have the meaning set forth in the Preamble to this Agreement.

(j)“Controlling Person” shall have the meaning set forth in Section 2.7(a).

(k)“Damages” shall have the meaning set forth in Section 2.7(a).

(l)“Demand Registration” shall have the meaning set forth in Section 2.1(a).

(m)“Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any Ordinary Shares, or any Ordinary
Share Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (ii) swap or any other agreement or any

2

--------------------------------------------------------------------------------

transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of Ordinary Shares, whether any such swap or
transaction is to be settled by delivery of securities, in cash or otherwise.

(n)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

(o)“Extraordinary Matter” shall have the meaning set forth in Section 5.2.

(p)“Filing Date” shall mean (i) with respect to any Registration Statement to be
filed on Form S-1 (or any applicable successor form), sixty (60) days after
receipt by the Company of a Demand Request for such Registration Statement and
(ii) with respect to any Registration Statement to be filed on Form S-3 (or any
applicable successor form), forty-five (45) days after receipt by the Company of
a Demand Request for such Registration Statement.

(q)“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

(r)“Holder” shall have the meaning set forth in Section 2.1(a).

(s)“Holders’ Counsel” shall have the meaning set forth in Section 2.3.

(t)“Indemnified Party” shall have the meaning set forth in Section 2.7(c).

(u)“Indemnifying Party” shall have the meaning set forth in Section 2.7(c).

(v)“Interference” shall have the meaning set forth in Section 2.1(d).

(w)“Investor” shall have the meaning set forth in the Preamble to this
Agreement.

(x)“Irrevocable Proxy” shall have the meaning set forth in Section 5.1(b).

(y)“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

(z) “Modified Clause” shall have the meaning set forth in Section 7.7.

3

--------------------------------------------------------------------------------

(aa)“Offeror” shall have the meaning set forth in Section 3.1(c).

(bb)“Ordinary Share Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, Ordinary Shares.

(cc)“Ordinary Shares” means the ordinary shares, fully-paid up, no par value, of
the Company.

(dd)“Permitted Transferee” shall mean a controlled Affiliate of the Investor
that is wholly owned, directly or indirectly, by the Investor; it being
understood that for purposes of this definition “wholly owned” shall mean an
Affiliate in which the Investor owns, directly or indirectly, at least
ninety-nine percent (99%) of the outstanding capital stock of such Affiliate;
provided, however, that no such Person shall be deemed a Permitted Transferee
for any purpose under this Agreement unless: (a) the Investor shall have, within
five (5) days prior to such transfer, furnished to the Company written notice of
the name and address of such Permitted Transferee, details of its status as a
Permitted Transferee and details of the Then Outstanding Ordinary Shares and/or
Ordinary Share Equivalents to be transferred, (b) the Permitted Transferee,
prior to or simultaneously with such transfer, shall have agreed in writing to
be subject to and bound by all restrictions and obligations set forth in this
Agreement as though it were the Investor hereunder, and (c) the Investor
acknowledges that it continues to be bound by all restrictions and obligations
set forth in this Agreement.

(ee)“Person” shall mean any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

(ff)“Piggyback Registration” shall have the meaning set forth in Section 2.2(a).

(gg)“Pfizer Holders” shall have the meaning set forth in Section 2.1(c).

(hh)“Prior Rights Holders” shall have the meaning set forth in Section 2.1(c).

(ii)“Prospectus” shall mean the prospectus forming a part of any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or explicitly deemed to be incorporated
by reference in such prospectus.

(jj)“Purchase Agreement” shall have the meaning set forth in the Recitals to
this Agreement, and shall include all Exhibits attached thereto.

4

--------------------------------------------------------------------------------

(kk)“Purchased Shares” shall have the meaning set forth in the Recitals to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any
Ordinary Shares issued as (or issuable upon the exercise of any warrant, right
or other security that is issued as) a dividend or other distribution with
respect to, or in exchange or in replacement of, the Purchased Shares.

(ll)“registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.

(mm)“Registrable Securities” shall mean (i) the Purchased Shares, together with
any Ordinary Shares issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization and (ii) any Ordinary Shares issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
Ordinary Shares described in clause (i) of this definition, excluding in all
cases, however, (A) any Registrable Securities if and after they have been
transferred to a Permitted Transferee in a transaction in connection with which
registration rights granted hereunder are not assigned or (B) any Registrable
Securities sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction.

(nn)“Registration Expenses” shall have the meaning set forth in Section 2.3.

(oo)“Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.

(pp)“Restricted Term” shall have the meaning set forth in Section 3.1.

(qq)“SEC” shall mean the United States Securities and Exchange Commission.

(rr)“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

(ss) “Standstill Limit” shall mean nine and ninety nine hundredths percent
(9.99%) of the Then Outstanding Ordinary Shares.

(tt)“Standstill Parties” shall have the meaning set forth in Section 3.1.

(uu)“Suspension Notice” shall have the meaning set forth in Section 2.6.

5

--------------------------------------------------------------------------------

(vv)“Then Outstanding Ordinary Shares” shall mean, at any time, the issued and
outstanding Ordinary Shares at such time, as well as all capital stock issued
and outstanding as a result of any stock split, stock dividend, or
reclassification of Ordinary Shares distributable, on a pro rata basis, to all
holders of Ordinary Shares.

(ww)“Third Party” shall mean any Person other than the Investor, the Company or
any Affiliate of the Investor or the Company.

(xx)“Underwriters’ Maximum Number” shall have the meaning set forth in Section
2.1(c).

(yy)“Underwritten Offering” shall have the meaning set forth in Section 2.1(a).

2.Registration Rights.

2.1Demand Registration.

(a)Subject to the provisions hereof, after the Restricted Term, the Investor and
any Permitted Transferee of the Investor (each a “Holder”) holding,
collectively, a majority of the Registrable Securities then outstanding shall
have the right to require the Company to file a Registration Statement
registering for sale all or part of the Shares held by or issuable to them
(collectively, the “Registrable Securities”) under the Securities Act (a “Demand
Registration”) by delivering a written request therefor to the Company (i)
specifying the number of Registrable Securities to be included in such
registration by such Holder or Holders, (ii) specifying whether the intended
method of disposition thereof is pursuant to an underwritten public offering of
Ordinary Shares by the Company (an “Underwritten Offering”), and (iii)
containing all information about such Holder required to be included in such
Registration Statement in accordance with applicable Law.  The Company shall use
commercially reasonable efforts to effect such registration (including, without
limitation, appropriate qualification under applicable blue sky or other state
securities Laws and appropriate compliance with applicable regulations issued
under the Securities Act and any other governmental requirements or regulations)
of the Registrable Securities that the Company has been so requested to register
as soon as practicable (and in any case by the applicable Filing Date);
provided, however, that the Holders shall not make a request for a Demand
Registration under this Section 2.1(a) for Registrable Securities having an
anticipated aggregate offering price of less than $25,000,000.  The Holders
shall be entitled to require the Company to effect two (2) Demand Registrations
under this Agreement.

(b)If the offering of the Registrable Securities pursuant to such Demand
Registration is an Underwritten Offering, (i) the Company shall select the
underwriter(s) of the Underwritten Offering, subject to the approval of the
Holders of a majority of the Registrable Securities to be sold in the
Underwritten Offering, such approval not to be unreasonably withheld,
conditioned or delayed, and (ii) the Company shall (together with the Holders
proposing to distribute their securities through such underwriting) enter into
an underwriting agreement in customary form for underwriting agreements for firm
commitment offerings by a selling holder of equity securities with the managing
underwriter(s) proposing to

6

--------------------------------------------------------------------------------

distribute their securities through such Underwritten Offering; provided, that
(i) the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of the underwriter(s) shall also be made
to and for the benefit of the Holders proposing to distribute their securities
through the Underwritten Offering, (ii) no Holder shall be required to make any
representations and warranties to, or agreements with, any underwriter in a
registration other than customary representations, warranties and agreements and
(iii) the liability of each Holder in respect of any indemnification,
contribution or other obligation of such Holder arising under such underwriting
agreement (a) shall be limited to losses arising out of or based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Registration Statement, any such preliminary Prospectus, final Prospectus,
summary Prospectus, amendment or supplement, incorporated document or other such
disclosure document or other document or report, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder expressly for inclusion therein and (b) shall not in any event,
absent fraud or intentional misrepresentation, exceed an amount equal to the net
proceeds to such Holder (after deduction of all underwriters’ discounts and
commissions) from the disposition of the Registrable Securities disposed of by
such Holder pursuant to such Underwritten Offering.

(c)If, in connection with a Demand Registration in the form of an Underwritten
Offering, the managing underwriter(s) give written advice to the Company of the
number of securities to which such registration should, in the opinion of the
managing underwriter(s) of such registration, in light of marketing factors, be
limited (an “Underwriters’ Maximum Number”), then the Company shall (i) so
advise all Holders of Registrable Securities to be included in such Underwritten
Offering and (ii) include in such registration (a) first, the number of
securities requested to be included therein by holder(s) of Company securities
having contractual rights to include Company securities in such registration
(including, for the avoidance of doubt, the rights provided under the Investors’
Rights Agreement, dated as of August 14, 2015, by and between the Company and
the investors party thereto (the “Prior Rights Holders”)) with priority over the
Holders with respect to such registration, and (b) second, the number of
securities requested to be included in such registration by all Holders of
Registrable Securities to be included in such Underwritten Offering, pro rata on
the basis of the aggregate number of Registrable Securities requested to be
included by each such Holder, and on a pari passu basis with the holders of
contractual registration rights provided under the Share Purchase Agreement by
and between the Company and C.P. Pharmaceuticals International C.V. dated as of
May 6, 2016 (the “Pfizer Holders”).

(d)A registration will not be deemed to have been effected as a Demand
Registration unless the Registration Statement relating thereto has been
declared effective by the SEC, at least seventy five percent (75%) of the
Registrable Securities requested to be included in the registration by the
Holders are included in such registration, and the Company has complied in all
material respects with its obligations under this Agreement with respect
thereto; provided, however, that if, after it has become effective, (i) such
Registration Statement or the related offer, sale or distribution of Registrable
Securities thereunder is or becomes the subject of any stop order, injunction or
other order or requirement of the SEC or any other governmental or
administrative agency, or if any court prevents or otherwise limits the sale of
the Registrable Securities pursuant to the registration (each,
an “Interference”), which Interference does not result from any act or omission
of any Holder whose Registrable Securities

7

--------------------------------------------------------------------------------

are registered pursuant to such Registration Statement and is not cured within
forty five (45) days thereof, and (ii) in each case less than seventy five
percent (75%) of the Registrable Securities covered by the effective
Registration Statement are actually sold by the selling Holder or Holders
pursuant to the Registration Statement, then such registration will be deemed
not to have been effected for purposes of the last sentence of Section
2.1(a).  If (i) a registration requested pursuant to this Section 2.1 is deemed
not to have been effected as a Demand Registration or (ii) the registration
requested pursuant to this Section 2.1 does not remain continuously effective
until the completion of the distribution by the Holders of the Registrable
Securities covered by such registration, then the Company shall continue to be
obligated to effect a Demand Registration pursuant to this Section 2.1 of the
Registrable Securities included in such registration.  In circumstances not
including the events described in the immediately two preceding sentences of
this Section 2.1(d), each Holder of Registrable Securities shall be permitted
voluntarily to withdraw all or any part of its Registrable Securities from a
Demand Registration at any time prior to the commencement of marketing of such
Demand Registration, provided that such registration nonetheless shall count as
a Demand Registration for purposes of the last sentence of Section 2.1(a).

2.2Piggyback Registration.

(a)After the expiration or earlier termination of the Collaboration Agreement,
if (and on each occasion that) the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to Section 2.1,
(ii) in connection with registrations on Form S-4 or S-8 promulgated by the SEC
or any successor or similar forms, (iii) in connection with a transaction
conducted pursuant to Rule 145 of the Securities Act, or (iv) in connection with
registrations on any registration form that does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities), whether for its own account or the account of any of its security
holders (each such registration not withdrawn or abandoned prior to the
effective date thereof being herein referred to as a “Piggyback Registration”),
the Company shall give written notice to the Holders of such proposal promptly,
but in no event later than ten (10) Business Days prior to the anticipated
filing date.  Each Holder shall keep confidential and not disclose to any Third
Party its receipt of any such notice and any information regarding such proposed
offering.

(b)Subject to the provisions contained in paragraphs (a) and (c) of this Section
2.2 and the last sentence of this paragraph (b), the Company will be obligated
and required to include in each Piggyback Registration such Registrable
Securities as requested in a written notice from any Holder delivered to the
Company no later than ten (10) Business Days following delivery of the notice
from the Company specified in Section 2.2(a).  If a Piggyback Registration is an
Underwritten Offering, the Company shall (together with the Holders proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement with the managing underwriter(s) in customary form for
underwriting agreements for such an offering.  The Company may terminate or
withdraw any Piggyback Registration prior to the effectiveness of such
registration, whether or not the Holders have elected to include Registrable
Securities in such registration.

8

--------------------------------------------------------------------------------

(c)If a Piggyback Registration is an Underwritten Offering on behalf of a holder
of Company securities other than Holders (including, for the avoidance of doubt,
the Prior Rights Holders or the Pfizer Holders), and the managing underwriter(s)
advise the Company that in their reasonable opinion the number of securities
proposed to be included in such registration exceeds the Underwriters’ Maximum
Number, then the Company shall include in such registration (i) first, the
number of securities to be sold by the Company (if any), (ii) second, the number
of securities requested to be included therein by such holder(s) requesting such
registration, (iii) third, the number of securities requested to be included
therein by all Holders who have requested registration of Registrable Securities
in accordance with Section 2.2(a), pro rata on the basis of the aggregate number
of Registrable Securities requested to be included by each such Holder, and on a
pari passu basis with the Pfizer Holders, and (iv) fourth, any other securities
that have been requested to be so included by any other Person.  If a Piggyback
Registration is an Underwritten Offering on behalf of the Company, and the
managing underwriter(s) advise the Company that in their reasonable opinion the
number of securities proposed to be included in such registration exceeds the
Underwriters’ Maximum Number, then the Company shall include in such
registration (i) first, the number of securities to be sold by the Company, (ii)
second, the number of securities requested to be included therein by holder(s)
with priority over the Holders with respect to such registration, (iii) third,
the number of securities requested to be included therein by all Holders who
have requested registration of Registrable Securities in accordance with Section
2.2(a), pro rata on the basis of the aggregate number of Registrable Securities
requested to be included by each such Holder, and on a pari passu basis with the
Pfizer Holders, and (iv) fourth, any other securities that have been requested
to be so included by any other Person.

(d)In any Piggyback Registration that is an Underwritten Offering, the Company
shall have the right to select the managing underwriter(s) for such
registration.

2.3Registration Expenses.  In connection with registrations pursuant to Section
2.1 or Section 2.2 hereof, the Company shall pay all of the costs and expenses
incurred in connection with the registrations thereunder (the “Registration
Expenses”), including all (i) registration and filing fees and expenses,
including, without limitation, those related to filings with the SEC, (ii) fees
and expenses of compliance with state securities or blue sky Laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities), (iii) reasonable processing,
duplicating and printing expenses, including expenses of printing Prospectuses
reasonably requested by any Holder, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or quarterly review), (v) fees and
expenses incurred in connection with listing the Registrable Securities for
trading on a national securities exchange, (vi) fees and expenses in connection
with the preparation of the registration statement and related documents
covering the Registrable Securities, (vii) fees and expenses, if any, incurred
with respect to any filing with FINRA, (viii) any documented out-of-pocket
expenses of the underwriter(s) incurred with the approval of the Company, (ix)
the cost of providing any CUSIP or other identification numbers for the
Registrable Securities, (x) fees and expenses and disbursements of counsel for
the Company and fees and expenses for independent certified public accountants
retained by the Company (including, without limitation, the expenses of any
comfort letters or costs associated with the delivery by independent certified
public accountants

9

--------------------------------------------------------------------------------

of a comfort letter or comfort letters requested), (xi) fees and expenses of any
special experts retained by the Company in connection with such registration,
and (xii) reasonable and documented fees and expenses of one firm of counsel for
the Holders to be selected by the Holders of a majority of the Registrable
Securities to be included in such registration (“Holders’ Counsel”) not to
exceed $40,000. Notwithstanding the foregoing, the Holders shall be responsible,
on a pro rata basis based on the number of Registrable Securities included in
the applicable registered offering by each such Holder, for any underwriting
discounts, commissions and stock transfer fees attributable to the sale of
Registrable Securities pursuant to a Registration Statement and any other
out-of-pocket expenses of the Holders not required to be paid by the Company
pursuant to this Section 2.3.  The obligation of the Company to bear the
expenses described in this Section 2.3 and to pay or reimburse the Holders for
the expenses described in this Section 2.3 shall apply irrespective of whether
any sales of Registrable Securities ultimately take place; provided, however,
that the Company shall not be required to pay any expenses of any Demand
Registration if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses on a pro
rata basis based on the number of Registrable Securities included in the
applicable registered offering by each such Holder).

2.4Registration Procedures.  In the case of each registration effected by the
Company pursuant to this Agreement, the Company shall keep each Holder advised
in writing as to the initiation of each registration and as to the completion
thereof.  In connection with any such registration:

(e)The Company will, within forty-five (45) days (or sixty (60) days if the
Company is required to file a Form S-1) after its receipt of the request for
registration under Section 2.1(a), prepare and file with the SEC a Registration
Statement on Form S-3 or another appropriate Securities Act form reasonably
acceptable to the Holders, and use commercially reasonable efforts to cause such
Registration Statement to become and remain effective until the completion of
the distribution contemplated thereby.

(f)The Company will (i) promptly prepare and file with the SEC such amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for as long as such registration is required to remain
effective pursuant to the terms hereof, (ii) cause the Prospectus to be
supplemented by any required Prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, and (iii) comply with
the provisions of the Securities Act applicable to it with respect to the
disposition of all Registrable Securities covered by such Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders set forth in such Registration Statement or
supplement to the Prospectus.

(g)The Company will, at least five (5) Business Days prior to filing a
Registration Statement or Prospectus or any amendment or supplement to such
Registration Statement or Prospectus, furnish to (i) each Holder of Registrable
Securities covered by such Registration Statement, (ii) Holders’ Counsel and
(iii) each underwriter of the Registrable Securities covered by such
Registration Statement, copies of such Registration Statement and each amendment
or supplement as proposed to be filed, together with any exhibits thereto, which
documents will be subject to reasonable review and comment by each of the
foregoing Persons,

10

--------------------------------------------------------------------------------

and thereafter, furnish to such Holders, Holders’ Counsel and the
underwriter(s), if any, such number of copies of such Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
and such other documents or information as such Holder, Holders’ Counsel or the
underwriter(s) may reasonably request in order to facilitate the disposition of
the Registrable Securities in accordance with the plan of distribution set forth
in the Prospectus included in the Registration Statement.

(h)The Company shall furnish to each Holder a copy of all documents filed with
and all correspondence from or to the SEC in connection with the offering of
Registrable Securities.

(i)The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use commercially reasonable efforts to
prevent the entry of such stop order or to remove it as soon as reasonably
possible.

(j)On or prior to the date on which the Registration Statement is declared
effective, the Company shall use commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky Laws
of such jurisdictions as any Holder reasonably requests and use commercially
reasonable efforts to keep each such registration or qualification (or exemption
therefrom) effective during the period which the Registration Statement is
required to be kept effective pursuant to the terms hereof; provided that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (f), (ii) subject itself to taxation in any such jurisdiction or (iii)
consent to general service of process in any such jurisdiction.

(k)The Company will notify each Holder, Holders’ Counsel and the underwriter(s)
promptly and (if requested by any such Person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information to be included in any Registration Statement or
Prospectus or otherwise, (iii) of the issuance by any state securities
commission or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable
Securities under state securities or blue sky Laws or the initiation of any
proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated by
reference therein so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement and Prospectus
not misleading in light of the circumstances in which they were made; and, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such Prospectus so that, as thereafter deliverable to
the purchasers of such Registrable Securities, such Prospectus will not contain
any untrue statement

11

--------------------------------------------------------------------------------

of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(l)The Company and the Holders will furnish customary closing certificates and
other deliverables to the underwriter(s) (including, if applicable, an
underwriting agreement in customary form) and take such other actions as are
reasonably required in order to expedite or facilitate the disposition of the
Registrable Securities.

(m)The Company shall use commercially reasonable efforts to cause all
Registrable Securities registered pursuant to the terms hereof to be listed on
each national securities exchange on which the Ordinary Shares are then listed.

(n)The Company shall use commercially reasonable efforts to cooperate and assist
in obtaining of all necessary approvals from FINRA, if any.

(o)The Company otherwise shall use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC.

2.5Holders’ Obligations.  The Company may require each Holder to promptly
furnish in writing to the Company such information as the Company may from time
to time reasonably request in connection with the distribution of the
Registrable Securities and such other information as may be legally required in
connection with such registration, including all such information as may be
requested by the SEC.  Each Holder agrees that, notwithstanding the provisions
of Section 2.6 hereof, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.4(g) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(g) hereof, and, if so directed by the Company, such
Holder will deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession and retained solely in accordance with record
retention policies then-applicable to such Holder, of the most recent Prospectus
covering such Registrable Securities at the time of receipt of such notice.  

2.6Blackout Provisions.  Notwithstanding anything in this Agreement to the
contrary, by delivery of written notice to the participating Holders (a
“Suspension Notice”) stating which one or more of the following limitations
shall apply to the addressee of such Suspension Notice, the Company may (i)
postpone effecting a registration under this Agreement, or (ii) require such
addressee to refrain from disposing of Registrable Securities under the
registration, in either case for a period of no more than ninety (90)
consecutive days from the delivery of such Suspension Notice (which period may
not be extended or renewed).  The Company may postpone effecting a registration
or apply the limitations on dispositions specified in clause (ii) of this
Section 2.6 if (x) within ninety (90) days of receipt of a request for Demand
Registration under Section 2.1(a), the Company has a good faith expectation to
file a registration statement for the public offering of securities for the
account of the Company, provided, that the Company is actively employing good
faith efforts to cause such registration statement to become effective, (y) the
Company’s board of directors, in good faith, determines that such registration
or disposition would materially impede, delay or interfere with any material
transaction then

12

--------------------------------------------------------------------------------

pending or proposed to be undertaken by the Company or any of its subsidiaries,
or (z) the Company in good faith determines that the Company is in possession of
material non-public information the disclosure of which during the period
specified in such notice the Company’s board of directors, in good faith,
reasonably believes would be materially detrimental to the Company; provided,
that the Company may not take any actions pursuant to this Section 2.6 more than
twice in any twelve (12)-month period.  Furthermore, the Company shall not be
required to effect any registration of Registrable Securities at any time during
the period any Holder is in breach of or has failed to cause its Affiliates to
comply with the obligations and restrictions of Sections 3, 4 or 5 of this
Agreement, the Company has provided notice of such breach to such Holder, and
such breach or failure is ongoing and has not been remedied.

2.7Indemnification.

(p)Indemnification by the Company.  The Company agrees to indemnify and hold
harmless each Holder including Registrable Securities in any registration
statement filed pursuant to this Section 2 and each of its officers, directors,
employees and agents, and each Person, if any, who controls such Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, together with the officers, directors, employees and agents of such
controlling Person (each, a “Controlling Person”), from and against any and all
losses, claims, damages, settlement amounts (only if the Company consented in
writing to the settlement, which consent shall not be unreasonably withheld),
liabilities, reasonable attorneys’ fees, costs and expenses of investigating and
defending any such claim (collectively, “Damages”) and any action in respect
thereof to which such Holder, its Controlling Persons and their respective
officers, directors, employees and agents may become subject to under the
Securities Act or otherwise, insofar as such Damages (or proceedings in respect
thereof) arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or
Prospectus (or any amendment or supplement thereto) or any preliminary
Prospectus of the Company, or arise out of, or are based upon, any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances in which they were made, except insofar as (i) the same are based
upon information furnished in writing to the Company by such Holder, any of its
Controlling Persons, or any of their respective officers, directors, employees
and agents expressly for use therein, and (ii) any Damages are caused by such
Holder’s disposition of Registrable Securities during any period during which
such Holder is obligated to discontinue any disposition of Registrable
Securities as a result of any stop order suspending the effectiveness of any
Registration Statement or Prospectus with respect to Registrable Securities of
which such Holder has received written notice from the Company.  The Company
shall reimburse such Holder for any legal and other expenses reasonably incurred
in investigating or defending or preparing to defend against any such Damages or
proceedings.  In addition to the indemnity contained herein, the Company will
reimburse each such Person for its reasonable out-of-pocket legal and other
expenses (including the reasonable out-of-pocket cost of any investigation,
preparation and travel in connection therewith) as incurred in connection
therewith, as promptly as practicable after such expenses are incurred and
invoiced.

(q)Indemnification by the Holders.  Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, its officers, directors,
employees and

13

--------------------------------------------------------------------------------

agents and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the officers, directors, employees and agents of such Controlling Person,
to the same extent as the foregoing indemnity from the Company to each Holder,
but only with respect to information related to such Holder, its Controlling
Persons or its plan of distribution, furnished in writing by such Holder, its
Controlling Persons or any of their respective officers, directors, employees
and agents to the Company expressly for use in any Registration Statement or
Prospectus, or any amendment or supplement thereto, or any preliminary
Prospectus.  In addition to the indemnity contained herein, such Holder will
reimburse the Company for its reasonable out-of-pocket legal and other expenses
(including the reasonable out-of-pocket cost of any investigation, preparation
and travel in connection therewith) as incurred in connection therewith, as
promptly as practicable after such expenses are incurred and invoiced.

(r)Conduct of Indemnification Proceedings.  Promptly after receipt by any Person
entitled to indemnification pursuant to Section 2.7(a) or Section 2.7(b) (an
“Indemnified Party”) of notice of any claim or the commencement of any action in
respect of which indemnity may be sought pursuant to Section 2.7(a) or Section
2.7(b), the Indemnified Party shall, if a claim in respect thereof is to be made
against the Person against whom such indemnity may be sought (an “Indemnifying
Party”), notify the Indemnifying Party in writing of the claim or the
commencement of such action; provided, that the failure to notify the
Indemnifying Party shall not relieve it from any liability that it may have to
an Indemnified Party other than under Section 2.7(a) or Section 2.7(b) except to
the extent of any actual prejudice resulting therefrom.  If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, that the Indemnified Party shall
have the right to employ separate counsel to represent the Indemnified Party and
its Controlling Persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of, and
reimbursement of fees for, such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or would reasonably have been a party
and indemnity would reasonably have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from

14

--------------------------------------------------------------------------------

all liability arising out of such claim or proceeding.  Whether or not the
defense of any claim or action is assumed by the Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its written consent.

2.8Limitations on Subsequent Registration Rights.  From and after the date of
this Agreement, the Company shall not enter into any agreement granting any
holder or prospective holder of any Company securities registration rights with
respect to such securities without the prior written consent of the Holders of a
majority of the Registrable Securities then outstanding, unless such
registration rights are pari passu with respect to the cut-back provisions
contained in this Section 2.  

2.9Assignment of Registration Rights

.  The rights to cause the Company to register any Registrable Securities
pursuant to this Agreement may be assigned in whole or in part (but only with
all restrictions and obligations set forth in this Agreement) by a Holder to a
Permitted Transferee which acquires Registrable Securities from such Holder;
provided, however, (a) such Holder shall, within five (5) days prior to such
transfer, furnish to the Company written notice of the name and address of such
Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned, (b) the Permitted Transferee, prior to or
simultaneously with such transfer or assignment, shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Agreement, (c) the Investor shall continue to be bound by all restrictions and
obligations set forth in this Agreement and (d) such transfer or assignment
shall be effective only if immediately following such transfer or assignment the
further disposition of such Registrable Securities by the Permitted Transferee
is restricted under the Securities Act and other applicable securities Law.

3.Restrictions on Beneficial Ownership.

3.1Standstill.  During the period (such period, the “Restricted Term”) from and
after the date of this Agreement until the earliest to occur of (i) the
expiration or earlier termination of the Collaboration Agreement and (ii) the
fourth (4th) anniversary of the Closing Date (as defined in the Purchase
Agreement), neither the Investor nor any of its Affiliates (collectively, the
“Standstill Parties”) shall (and the Investor shall cause its Affiliates not
to), except as expressly approved or invited in writing by the Company:

(a)directly or indirectly, acquire beneficial ownership of Then Outstanding
Ordinary Shares and/or Ordinary Shares Equivalents, or make a tender, exchange
or other offer to acquire Then Outstanding Ordinary Shares and/or Ordinary
Shares Equivalents, if after giving effect to such acquisition, the Standstill
Parties would beneficially own more than the Standstill Limit; provided,
however, that notwithstanding the provisions of this Section 3.1(a), if the
number of shares constituting Then Outstanding Ordinary Shares is reduced or if
the aggregate ownership of the Standstill Parties is increased as a result of a
repurchase by the Company of Then Outstanding Ordinary Shares, stock split,
stock dividend or a recapitalization of the Company, the Standstill Parties
shall not be required to dispose of any of their holdings of Then Outstanding
Ordinary Shares even though such action resulted in the Standstill Parties’
beneficial ownership totaling more than the Standstill Limit;

15

--------------------------------------------------------------------------------

(b)directly or indirectly, seek to have called any meeting of the stockholders
of the Company, propose or nominate for election to the Company’s Board of
Directors any person whose nomination has not been approved by a majority of the
Company’s Board of Directors or cause to be voted in favor of such person for
election to the Company’s Board of Directors any Then Outstanding Ordinary
Shares;

(c)directly or indirectly, encourage or support a tender, exchange or other
offer or proposal by any other Person (an “Offeror”) the consummation of which
would result in a Change of Control of the Company (an “Acquisition Proposal”);
provided, however, that from and after the filing of a Schedule 14D-9 (or
successor form of Tender Offer Solicitation/Recommendation Statement under Rule
14d-9 of the Exchange Act) by the Company recommending that stockholders accept
any such offer, Investor shall not be prohibited from taking any of the actions
otherwise prohibited by this Section 3.1(c) for so long as the Company maintains
and does not withdraw such recommendation;

(d)directly or indirectly, solicit proxies or consents or become a participant
in a solicitation (as such terms are defined in Regulation 14A under the
Exchange Act) in opposition to the recommendation of a majority of the Company’s
Board of Directors with respect to any matter, or seek to advise or influence
any Person, with respect to voting of any Then Outstanding Ordinary Shares;

(e)deposit any Then Outstanding Ordinary Shares in a voting trust or subject any
Then Outstanding Ordinary Shares to any arrangement or agreement with respect to
the voting of such Then Outstanding Ordinary Shares;

(f)propose (i) any merger, consolidation, business combination, tender or
exchange offer, purchase of the Company’s assets or businesses, or similar
transaction involving the Company or (ii) any recapitalization, restructuring,
liquidation or other extraordinary transaction with respect to the Company;

(g)act in concert with any Third Party to take any action in clauses (a) through
(e) above, or form, join or in any way participate in a “partnership, limited
partnership, syndicate, or other group” within the meaning of Section 13(d)(3)
of the Exchange Act.

(h)enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in (a) through (f) above;
or

(i)request or propose to the Company’s Board of Directors, any member(s) thereof
or any officer of the Company that the Company amend, waive, or consider the
amendment or waiver of, any provisions set forth in this Section 3.1 (including
this clause (i));

provided, however, that (A) nothing contained in this Section 3.1 shall prohibit
the Investor from making confidential, non-public proposals to the Company for a
transaction of the type described in the foregoing clauses (a) and (f) that
would result in a Change of Control, and (B) the mere voting in accordance with
Section 5 hereof of any voting securities of the Company held by the Investor or
its Affiliates shall not constitute a violation of any of clauses (a) through
(h) above. Notwithstanding the foregoing, if at any time during the Restricted
Term the Company executes

16

--------------------------------------------------------------------------------

a transaction with any other Person that (i) results in such Person becoming the
beneficial owner of Then Outstanding Ordinary Shares and/or Ordinary Share
Equivalents in an amount equal to or greater than the percentage of ownership
represented by the Shares on the date hereof and (ii) such transaction is a
strategic collaboration or other strategic licensing arrangement with the
Company, the Company shall offer to the Investor the opportunity to amend
Section 3 and 5 of this Agreement in a manner such that such provisions would be
consistent with the “standstill” and stockholder voting terms and conditions
upon which the Company permitted such other Person to own and act (or fail to
act) with respect to the Company and the Ordinary Shares.

4.Restrictions on Dispositions.

4.1Lock-Up.  During the Restricted Term, without the prior approval of a
majority of the Company’s Board of Directors, the Investor shall not, and shall
cause its Affiliates not to, Dispose of (x) any of the Purchased Shares or any
Ordinary Shares beneficially owned by any Standstill Party as of the date of
this Agreement, together with any Ordinary Shares issued in respect thereof as a
result of any stock split, stock dividend, share exchange, merger, consolidation
or similar recapitalization, and (y) any Ordinary Shares issued as (or issuable
upon the exercise of any warrant, right or other security that is issued as) a
dividend or other distribution with respect to, or in exchange or in replacement
of, the Ordinary Shares described in clause (x) of this sentence; provided,
however, that the foregoing shall not prohibit the Investor from transferring
Registrable Securities to a Permitted Transferee in accordance with and subject
to the terms of Section 2.9.

4.2Sale Limitations.  Subject to the restrictions set forth in Section 4.1 and
except for any transfer of Registrable Securities by the Investor to a Permitted
Transferee in accordance with and subject to the terms of Sections 2.9 and 4.1,
during the period beginning on the date of the expiration or earlier termination
of the Restricted Term and ending on the first date that the Investor
beneficially owns 4% (four percent) or less of the Then Outstanding Ordinary
Shares, the Investor shall not, and shall cause its Affiliates not to, Dispose
of any Then Outstanding Ordinary Shares and/or Ordinary Share Equivalents except
(i) pursuant to a registered underwritten public offering in accordance with
Section 2, (ii) in a manner consistent with the volume limitations set forth in
Rule 144 under the Securities Act (whether or not such limitations would by
their terms apply to such sales), or (iii) pursuant to privately negotiated
sales in transactions exempt from the registration requirements under the
Securities Act; to which the Company has no reasonable objection with respect to
(x) the nature of the transferee or (y) the ability of the transferee to
subsequently sell such Then Outstanding Ordinary Shares and/or Ordinary Shares
Equivalents into the market without having a material and adverse impact on the
market price of the Ordinary Shares.

4.3Certain Tender Offers.  Notwithstanding any other provision of this Section
4, this Section 4 shall not prohibit or restrict any Disposition of Then
Outstanding Ordinary Shares and/or Ordinary Share Equivalents by the Standstill
Parties into (a) a tender offer by a Third Party which is not opposed by the
Company’s Board of Directors (but only after the Company’s filing of a Schedule
14D-9, or any amendment thereto, with the SEC disclosing the recommendation of
the Company’s Board of Directors with respect to such tender offer) or (b) an
issuer tender offer by the Company.

17

--------------------------------------------------------------------------------

4.4Offering Lock-Up.  At any time that the Holders beneficially own at least
five percent (5%) of the Outstanding Ordinary Shares or participate in an
offering of Ordinary Shares, the Holders shall, if requested by the Company and
an underwriter of Ordinary Shares, agree not to Dispose of any Then Outstanding
Ordinary Shares and/or Ordinary Shares Equivalents for a specified period of
time, such period of time not to exceed ninety (90) days.  Such agreement shall
be in writing in a form satisfactory to the Company and the underwriter(s) in
such offering.  The Company may impose stop transfer instructions with respect
to the Then Outstanding Ordinary Shares and/or Ordinary Share Equivalents
subject to the foregoing restrictions until the end of the specified period of
time.  The foregoing provisions of this Section 4.4 shall apply to the Holders
only if the Company’s directors and officers are subject to similar lock-up
restrictions.

5.Voting Agreement.

5.1Voting of Securities.

(a)During the Restricted Term, other than as permitted by Section 5.2 with
respect to Extraordinary Matters, in any vote or action by written consent of
the stockholders of the Company (including, without limitation, with respect to
the election of directors), the Investor shall, and shall cause its respective
Affiliates to, vote or execute a written consent with respect to all voting
securities of the Company as to which they are entitled to vote or execute a
written consent in accordance with the recommendation of the Company’s board of
directors.

(b)In furtherance of this Section 5.1, the Investor hereby irrevocably appoints
the Company and any individuals designated by the Company, and each of them
individually, as the attorneys, agents and proxies, with full power of
substitution and re-substitution in each of them, for the Investor, and in the
name, place and stead of the Investor, to vote (or cause to be voted) or, if
applicable, to give consent, in such manner as each such attorney, agent and
proxy or his substitute shall in its, his or her sole discretion deem
appropriate or desirable with respect to such matters as set forth in Section
5.1(a) with respect to all voting securities (whether taking the form of
Ordinary Shares or other voting securities of the Company) with respect to which
the Investor is or may be entitled to vote at any meeting of the Company held
after the date hereof, whether annual or special and whether or not an adjourned
meeting or, if applicable, to give written consent with respect thereto (the
“Irrevocable Proxy”).  This Irrevocable Proxy is coupled with an interest, shall
be irrevocable and binding on any successor in interest of the Investor and
shall not be terminated by operation of law upon the occurrence of any
event.  This Irrevocable Proxy shall operate to revoke and render void any prior
proxy as to voting securities of the Company heretofore granted by the Investor
which is inconsistent herewith.  Notwithstanding the foregoing, the Irrevocable
Proxy shall be effective only if, at any annual or special meeting of the
stockholders of the Company (or any consent in lieu thereof) and at any
adjournments or postponements of any such meetings, the Investor (A) fails to
appear or otherwise fails to cause its voting securities of the Company to be
counted as present for purposes of calculating a quorum, or (B) fails to vote
such voting securities in accordance with Section 5.1(a), in each case at least
five (5) Business Days prior to the date of such shareholders’ meeting (or
within five (5) Business Days prior to the effective time of an

18

--------------------------------------------------------------------------------

action to be taken by written consent in lieu of such shareholders’
meeting).  The Irrevocable Proxy shall terminate upon the earlier of the
expiration or termination of the Restricted Term.

(c)The Investor shall cause any Affiliate of the Investor that may from time to
time own of record (or the record holder holding on behalf of such Affiliate if
owned beneficially) voting securities of the Company (whether taking the form of
Ordinary Shares or other voting securities of the Company), if and when
requested by the Company from time to time, to promptly execute and deliver to
the Company an irrevocable proxy, substantially in the form of Exhibit A
attached hereto, and irrevocably appoint the Company and any individuals
designated by the Company, and each of them individually, with full power of
substitution and resubstitution, as its attorney, agent and proxy to vote (or
cause to be voted) or to give consent with respect to, all of the voting
securities of the Company as to which such Affiliate is entitled to vote, in
such manner as each such attorney, agent and proxy or his substitute shall in
its, his or her sole discretion deem appropriate or desirable with respect to
the matters set forth in this Section 5.1 (the “Affiliate Irrevocable
Proxy”).  The Investor acknowledges, and shall cause its Affiliates to
acknowledge, that any such proxy executed and delivered shall be coupled with an
interest, shall constitute, among other things, an inducement for the Company to
enter into this Agreement, shall be irrevocable and binding on any successor in
interest of such Affiliate and shall not be terminated by operation of Law upon
the occurrence of any event.  Such proxy shall operate to revoke and render void
any prior proxy as to any voting securities of the Company heretofore granted by
such Affiliate, to the extent it is inconsistent herewith.  The Investor
acknowledges and agrees that it shall be a condition to any proposed transfer of
voting securities of the Company by the Investor to such Affiliate that such
Affiliate execute and deliver to the Company an Affiliate Irrevocable Proxy, and
that any purported transfer shall be void and of no force or effect if such
Affiliate Irrevocable Proxy is not so executed and delivered at the closing of
such transfer.  Such proxy shall terminate upon the earlier of the expiration or
termination of the Restricted Term.

5.2Certain Extraordinary Matters.  Notwithstanding anything to the contrary in
Section 5.1, the Investor and its Affiliates may vote, or execute a written
consent with respect to, any or all of the Ordinary Shares or other voting
securities of the Company as to which they are entitled to vote or execute a
written consent, as they may determine in their sole discretion, with respect to
the following matters (each such matter being an “Extraordinary Matter”):

(a)any transaction that would result in a Change of Control; and

(b)any liquidation or dissolution of the Company.

5.3Quorum.  In furtherance of Section 5.1, the Investor shall be, and shall
cause each of its Affiliates to be, present in person or represented by proxy at
all meetings of stockholders to the extent necessary so that all voting
securities of the Company as to which they are entitled to vote shall be counted
as present for the purpose of determining the presence of a quorum at such
meeting.

19

--------------------------------------------------------------------------------

6.Termination of Certain Rights and Obligations.

6.1Termination of Registration Rights.  Except for Section 2.7, which shall
survive until the expiration of any applicable statutes of limitation, Section 2
shall terminate automatically and have no further force or effect upon the
earliest to occur of:

(a)the fifth anniversary of the expiration or earlier termination of the
Collaboration Agreement;

(b)the date on which the Ordinary Shares cease to be registered pursuant to
Section 12 of the Exchange Act; and

(c)a liquidation or dissolution of the Company.

6.2Termination of Standstill Agreement.  Provided that none of the Standstill
Parties has violated Section 3.1(c), (d) or (f) with respect to the Offeror
referred to in this Section 6.2, Section 3 shall terminate and have no further
force or effect, upon the earliest to occur of:

(a)the public announcement by the Company or any Offeror of any definitive
agreement between the Company and such Offeror and/or any of its Affiliates
providing for a Change of Control of the Company;

(b)the filing of a Tender Offer Statement on Schedule TO (or a successor form of
Tender Offer Statement under Rule 14d-100 of the Exchange Act) with the SEC by a
Third Party offering to acquire all or substantially all of the Ordinary Shares;

(c)the expiration or termination of the Restricted Term;

(d)the date on which the Ordinary Shares cease to be registered pursuant to
Section 12 of the Exchange Act; and

(e)a liquidation or dissolution of the Company;

provided, however, that if any of the transactions referred to in (a)-(e) above
is abandoned or terminates and the no other similar transaction has been
announced and not abandoned or terminates within ninety (90) days thereafter,
the restrictions contained in Section 3 shall again be applicable.

6.3Termination of Restrictions on Dispositions.  Section 4 shall terminate and
have no further force or effect upon the earliest to occur of:

(a)the consummation by an Offeror of a Change of Control of the Company;

(b)a liquidation or dissolution of the Company; and

(c)the date on which the Ordinary Shares cease to be registered pursuant to
Section 12 of the Exchange Act.

20

--------------------------------------------------------------------------------

6.4Termination of Voting Agreement.  Section 5 shall terminate and have no
further force or effect upon the earliest to occur of:

(a)the consummation by an Offeror of a Change of Control of the Company;

(b)the expiration or termination of the Restricted Term;

(c)a liquidation or dissolution of the Company; and

(d)the date on which the Ordinary Shares cease to be registered pursuant to
Section 12 of the Exchange Act.

6.5Effect of Termination.  No termination pursuant to any of Sections 6.1, 6.2,
6.3 or 6.4 shall relieve any of the parties (or the Permitted Transferee, if
any) for liability for breach of or default under any of their respective
obligations or restrictions under any terminated provision of this Agreement,
which breach or default arose out of events or circumstances occurring or
existing prior to the date of such termination.

7.Miscellaneous.

7.1Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York, without regard
to the conflict of laws principles thereof that would require the application of
the Law of any other jurisdiction.  The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York solely and specifically for the purposes of any
action or proceeding arising out of or in connection with this Agreement.  

7.2Waiver.  Waiver by a party of a breach hereunder by the other party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

7.3Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by facsimile transmission, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid.  Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one (1)
Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by facsimile (if such transmission is made during regular business
hours of the recipient on a Business Day; or otherwise, on the next Business Day
following such

21

--------------------------------------------------------------------------------

transmission).  Either party may change its address by giving notice to the
other party in the manner provided above.

7.4Entire Agreement.  This Agreement and the Purchase Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

7.5Amendments.  No provision in this Agreement shall be supplemented, deleted or
amended except in a writing executed by an authorized representative of each of
the parties hereto.

7.6Headings; Nouns and Pronouns; Section References.  Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.

7.7Severability.  If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

7.8Assignment.  Neither this Agreement nor any rights or duties of a party
hereto may be assigned by such party, in whole or in part, without (a) the prior
written consent of the Company in the case of any assignment by the Investor,
except as provided by Section 2.9 with respect to the Investor’s assignment to a
Permitted Transferee; or (b) the prior written consent of the Investor in the
case of an assignment by the Company.

7.9Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

7.10Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument.

7.11Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party.  No Third Party shall
obtain any right under any provision of this Agreement or shall by reason of any
such provision make any claim in respect of any debt, liability or obligation
(or otherwise) against any party hereto.

22

--------------------------------------------------------------------------------

7.12No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.

7.13Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

7.14Specific Performance.  The Company and the Investor hereby acknowledge and
agree that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Investor, as the case may be, the exact amount of which would
be difficult to ascertain or estimate and the remedies at law for which would
not be reasonable or adequate compensation.  Accordingly, if any party refuses
or otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, then, in addition to any other remedy which
may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

7.15No Conflicting Agreements.  The Investor hereby represents and warrants to
the Company that neither it nor any of its Affiliates is, as of the date of this
Agreement, a party to, and agrees that neither it nor any of its Affiliates
shall, on or after the date of this Agreement, enter into any agreement that
conflicts with the rights granted to the Company in this Agreement.  The Company
hereby represents and warrants to each Holder that it is not, as of the date of
this Agreement, a party to, and agrees that it shall not, on or after the date
of this Agreement, enter into, any agreement or approve any amendment to its
Organizational Documents (as defined in the Purchase Agreement) with respect to
its securities that conflicts with the rights granted to the Holders in this
Agreement.  The Company further represents and warrants that the rights granted
to the Holders hereunder do not in any way conflict with the rights granted to
any other holder of the Company’s securities under any other agreements.

(Signature Page Follows)

 

23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

 

By:

/s/ Fumihiko Sato

 

Name: Fumihiko Sato

 

Title: Head of Portfolio Strategic Relations

 

 

 

 

WAVE LIFE SCIENCES LTD.

 

 

By:

/s/ Paul B. Bolno

 

Name: Paul B. Bolno

 

Title: President and CEO

 

 

 



 

 



 

 

[Signature Page to Investor Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 5.1 of the Investor Agreement, dated as of April 2, 2018 (the
“Agreement”), by and between Takeda Pharmaceutical Company Limited and Wave Life
Sciences Ltd. (the “Company”), the undersigned hereby irrevocably appoints the
Company and any individual designated by the Company, and each of them
individually, as the attorneys, agents and proxies, with full power of
substitution and resubstitution in each of them, for the undersigned, and in the
name, place and stead of the undersigned, to vote (or cause to be voted) or, if
applicable, to give consent, in such manner as each such attorney, agent and
proxy or his substitute shall in its, his or her sole discretion deem proper to
record such vote (or consent) with respect to such matters as set forth in
Section 5.1(a) of the Agreement with respect to all voting securities (whether
taking the form of Ordinary Shares or other voting securities of the Company)
which the undersigned is or may be entitled to vote at any meeting of the
Company held after the date hereof, whether annual or special and whether or not
an adjourned meeting or, if applicable, to give written consent with respect
thereto.  This proxy is coupled with an interest, shall be irrevocable and
binding on any successor in interest of the undersigned and shall not be
terminated by operation of law upon the occurrence of any event.  This proxy
shall operate to revoke and render void any prior proxy as to voting securities
heretofore granted by the undersigned which is inconsistent
herewith.  Notwithstanding the foregoing, this irrevocable proxy shall be
effective only if, at any annual or special meeting of the stockholders of the
Company (or any consent in lieu thereof) and at any adjournments or
postponements of any such meetings, the undersigned (A) fails to appear or
otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (B) fails to vote such voting
securities in accordance with Section 5.1(a) of the Agreement, in each case at
least five (5) Business Days prior to the date of such stockholders’ meeting (or
within five (5) Business Days prior to the effective time of an action to be
taken by written consent in lieu of such stockholders’ meeting).  This proxy
shall terminate upon the earlier of the expiration or termination of the
Restricted Term.  All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Agreement.

[___________________________]

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 



 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

NOTICES

(a)If to the Investor:

Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL  60015

Attention: General Counsel

 

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: Steven Wilcox and Zachary Blume

(b)If to the Company:

Wave Life Sciences Ltd.
733 Concord Avenue
Cambridge, MA 02138
Attention: General Counsel

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Kingsley L. Taft, Esq.

                             Gregg L. Katz, Esq.

 

B-